         Case 1:19-cr-00366-LGS Document 10 Filed 05/28/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 28, 2019

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s May 23, 2019 Order (Dkt. 5), the Government writes on behalf of
the parties to propose discovery and motion deadlines and dates for a status conference and to
advise on the parties’ views on the exclusion of time under the Speedy Trial Act.

       The parties propose that discovery, which is voluminous, be produced by the Government
on a rolling basis beginning promptly and shall be completed by August 26, 2019, i.e., 90 days
from today.

        The parties propose that motions directed at the sufficiency of the indictment shall be filed
by July 12, 2019, i.e., 45 days from today. The parties also propose that motions to suppress or
motions otherwise based on the discovery shall be filed on or before September 25, 2019, i.e., 30
days from the anticipated completion of discovery.

       With respect to a status conference, the parties’ preferred date is May 31, 2019, between
11:00 a.m. and 4:00 p.m. The parties alternatively propose the afternoon of June 17, 2019 or the
morning of June 21, 2019.

        The Government, with the consent of the Defendant, respectfully requests that time under
the Speedy Trial Act be excluded through the date of the conference in the interests of justice
pursuant to 18 U.S.C. § 3161(h)(7)(A) in order to allow the parties time to negotiate and propose
a confidentiality order governing discovery productions, to allow the Government to begin making
         Case 1:19-cr-00366-LGS Document 10 Filed 05/28/19 Page 2 of 2
                                                                                        Page 2


discovery productions, and to allow the defense to review the Government’s discovery productions
and evaluate potential motions. 1


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Attorney for the United States
                                            Acting Under Authority Conferred by
                                            28 U.S.C. § 515

                                        by: /s/ Benet J. Kearney
                                            Paul M. Monteleoni
                                            Douglas S. Zolkind
                                            Benet J. Kearney
                                            Assistant United States Attorneys
                                            (212) 637-2219/2415/2260




1
 The Government notes that Magistrate Judge Freeman, at the Defendant’s arraignment on May
23, 2019, excluded time until June 6, 2019 under Section 3161(h)(7)(A) for similar reasons.
